El Juez Asociado Senos Wolf,
emitió la opinión del tribunal.
El acusado, que iba acompañado de una mujer, casual-mente disparó un tiro hiriéndola mientras ambos estaban en la casa de otra mujer. Un policía encontró al acusado en estas condiciones con una pistola en la mano. La corte declaró culpable a dicho acusádo por el delito de portar un arma prohibida. En el juicio el acusado presentó una mo-ción de sobreseimiento sin aducir prueba alguna, y en ape-lación insiste en que no hubo ninguna prueba de una inten-ción criminal. Sostiene que el caso debe distinguirse del de Pueblo v. Santiago, 34 D.P.R. 801, por cuanto en ese caso el acusado portaba el arma con la intención de conservarla en su persona. El acusado se funda en parte en el caso de Pueblo v. Borges, 23 D.P.R. 524.
Ese fué un caso en el cual después de disparar contra un hombre en defensa propia en su misma finca, el acusado al borde de ella entregó el arma con que disparó al policía que fué llamado. Un hombre puede portar armas en su finca y la teoría del caso de Borges es que no puede haber ninguna intención de portar armas bajo tales circunstancias, u otras semejantes.
 En el presente caso se demostró que el acusado portaba una pistola. En vista de esta prueba la intención de tener el arma para fines de ofensa y defensa es la deducción prima fade que se hace. Una pistola generalmente no tiene ningún otro uso. Estaba al alcance del apelante el probar, como cuestión de defensa que su uso estaba permitido por una de las excepciones de la ley. Está equivocado el apelante al suponer que el uso de un arma en una casa que no es la propia constituye excusa para él.

Bebe confirmarse la sentencia apelada.